United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.H., Appellant
and
DEPARTMENT OF DEFENSE, SHARPE
DEPOT, Stockton, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Capp P. Taylor, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-1738
Issued: March 2, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 18, 2010 appellant, through his attorney, filed a timely appeal of a March 8,
2010 merit decision of the Office of Workers’ Compensation Programs denying his claim for
additional compensation benefits. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction to consider the merits of the case.
ISSUE
The issue is whether appellant met his burden of proof to modify the Office’s August 30,
1994 wage-earning capacity determination.
FACTUAL HISTORY
On July 25, 1990 appellant, then a 32-year-old woodworker, filed a traumatic injury
claim alleging that he injured his back lifting a box and placing it inside a carton in the
performance of duty. The Office initially accepted his claim for lumbar strain. Appellant filed a
recurrence of disability on July 9, 1991 alleging that he required back surgery. The Office

accepted a herniated disc at L5-S1 and entered him on the periodic rolls. On August 18, 1991
appellant underwent a left hemilaminectomy and disc excision at L5-S1.
Appellant returned to light-duty work four hours a day on August 21, 1992. He stopped
work on March 18, 1993 alleging an emotional condition.1
By decision dated January 12, 1994, the Office granted appellant a schedule award for
eight percent impairment of his left lower extremity.
Appellant participated in vocational rehabilitation services. By decision dated August 30,
1994, the Office reduced his compensation benefits based his actual earnings as a woodworker
for four hours a day effective August 21, 1992. It found that this position fairly and reasonably
represented his wage-earning capacity.
Dr. Leonard E. Forrest, a physician Board-certified in physical medicine and
rehabilitation, examined appellant on February 21, 2005 and noted that his back symptoms had
not changed.2 Appellant reported increased leg symptoms including weakness and loss of
control. Dr. Forrest reexamined him on February 7, 2007 and noted complaints of pain in the
low back and down both legs as well as loss of control of the right leg. He recommended
additional diagnostic studies. A magnetic resonance imaging (MRI) scan of March 1, 2007
revealed mild to moderate disc bulging at L5-S1 resulting in right-sided foraminal stenosis as
well as degenerative disc disease at L3-4 and L4-5 with disc protrusions at both levels and nerve
root impingement. Nerve conductions studies on March 12, 2007 demonstrated evidence of
chronic radiculopathy involving the left lower extremity. Dr. Forrest examined appellant on
March 12, 2007 and recommended medication. On March 21, 2007 he found that appellant was
totally disabled and did not anticipate any improvement. Dr. Forrest examined him on April 4,
2007 and recommended physical therapy. Appellant returned to work in private employment in
July 2007 working 37.5 hours a week.
Dr. Forrest examined appellant on June 18, 2008 and noted that appellant was terminated
from his employment. He recommended additional testing. On June 23, 2008 appellant
underwent electrodiagnostic testing which demonstrated a disc bulge at L3-4, L4-5 and L5-S1
with foraminal narrowing. Dr. Forrest reviewed this report and found that appellant had
compression involving the right L5 nerve root and left L3 nerve compromise. He recommended
injections. On September 17, 2008 Dr. Forrest noted that appellant underwent the first injection,
but symptoms had recurred in his pelvis, left hip and groin. He stated that appellant’s pain
seemed to be worse and recommended additional studies. On September 24, 2008 appellant
underwent an MRI scan which demonstrated a left-sided chondroid lesion in his hip. Dr. Forrest
examined him on November 25, 2008 and noted his complaints of left foot pain and burning. He
opined that appellant was not going to be able to do any meaningful, gainful employment.
Appellant filed a recurrence of disability on December 4, 2008. He stated that he stopped
private sector work January 31, 2008 and that this was not a recurrence claim, but a worsening of
1

Appellant has additional claim numbers xxxxxx776 and xxxxxx474.

2

Dr. Forrest noted that he last examined appellant in August 2003.

2

his accepted employment injury. Appellant developed left side pain due to nerve damage which
was permanent. In a letter received by the Office on December 15, 2008, he stated that his back
condition had progressively worsened and that he had no ability to earn income. Appellant
requested compensation for total disability.
In a letter dated February 6, 2009, the Office requested additional factual and medical
evidence in support of appellant’s claim. On February 13, 2009 appellant replied that he was
claiming disability as of November 25, 2008. He alleged that, following his surgery, scar tissue
developed and damaged the nerves in his spine resulting in loss of sensation to his left lower
extremity. In a report dated January 28, 2009, Dr. Mark D. Netherton, a Board-certified
anesthesiologist, noted appellant’s July 1990 history of injury and listed his report of pain. He
found radiation of pain in the L5-S1 nerve distribution into the left foot. Dr. Netherton
diagnosed postlumbar laminectomy syndrome and lumbar plexus disorder.
Dr. Forrest completed a report on February 24, 2009 and opined that appellant’s current
condition was related to his July 25, 1990 employment injury. He stated that appellant had no
new injuries only “some general worsening of the condition.”
By decision dated March 26, 2009, the Office denied appellant’s claim for recurrence of
disability on January 31, 2008. It also denied modification of the August 30, 1994 wage-earning
capacity decision. The Office found that the medical evidence did not provide an adequate
factual background to establish a material change in the nature and extent of appellant’s injuryrelated condition.
Dr. Forrest completed a form report on March 24, 2009 and reiterated that appellant was
totally disabled.
Appellant requested a telephonic hearing on April 17, 2009. At the August 14, 2009
hearing, he described radiating pain that descended from his hip to his foot. On August 24, 2009
Dr. Forrest recommended new electrodiagnostic studies. Appellant underwent an MRI scan on
September 1, 2009 which demonstrated disc space narrowing at L3-4 and stenosis and
compression of the left third and fourth nerve roots. At L4-5 disc level he had disc protrusion
with annular tearing and stenosis. The L5-S1 level demonstrated diffuse shallow protrusion of
the disc material and potential compression of the S1 nerve root. In reports dated September 17,
2009, Dr. Forrest found that appellant’s electrodiagnostic studies were consistent with acute and
chronic radiculopathy. He stated that the acute findings represented a change from the 2007
study and possible L3 and L4 radiculopathies. Dr. Forrest advised that the new MRI scan
demonstrated worsening on the left side including disc protrusion and spondylosis change. He
recommended surgery for the findings at L3-4.
On October 15, 2009 Dr. Forrest stated that appellant had not experienced any new
injuries to his low back since 1990. He compared appellant’s MRI scans to find that his spinal
condition was worsening. Dr. Forrest stated, “It is my opinion that the degenerative conditions
as exhibited at L3-S1 are causally related to the original incident of July 25, 1990. It is not
unusual for a surgical patient such as [appellant] to develop spinal disc problems adjacent to the
surgical site and as such would be considered a natural progression of the original injury.” He

3

provided work restrictions of change at will between sitting, standing, walking, no lifting from
the floor, no carrying more than 20 pounds and occasional reaching overhead.
By decision dated November 13, 2009, an Office hearing representative noted that
appellant returned to light-duty work and continued to work in the light-duty position. The
Office then issued a retroactive wage-earning capacity determination based on this position in
1994. The Office hearing representative found that the medical evidence was not sufficiently
rationalized to establish that appellant had sustained a material change in the nature and extent of
the injury-related condition.
Dr. Steven C. Poletti, a Board-certified orthopedic surgeon, completed a report on
November 4, 2009 and noted appellant’s history of injury. He reviewed the diagnostic studies
and diagnosed instability with radiculopathy secondary to disc disruption L5-S1 and L3-4.
Appellant, through his attorney, requested reconsideration on January 8, 2010 based on
Dr. Forrest’s October 15, 2009 report.
By decision dated March 8, 2010, the Office denied modification of its prior decisions. It
reviewed the additional medical evidence and found it insufficient to support a causal
relationship between appellant’s current lumbar condition and his accepted employment injury.
LEGAL PRECEDENT
Once a loss of wage-earning capacity is determined, a modification of such a
determination is not warranted unless there is a material change in the nature and extent of the
employment-related condition, the employee has been retrained or otherwise vocationally
rehabilitated or the original determination was in fact erroneous.3 The burden of proof is on the
party attempting to show the award should be modified.4
Section 8115(a) of the Federal Employees’ Compensation Act provides that the wageearning capacity of an employee is determined by his actual earnings if his actual earnings fairly
and reasonably represent his wage-earning capacity.5 The Board has stated, generally, wages
actually earned are the best measure of a wage-earning capacity and in the absence of evidence
showing that they do not fairly and reasonably represent the injured employee’s wage-earning
capacity, must be accepted as such measure.6 However, wage-earning capacity may not be based
on an odd-lot or make-shift position designed for an employee’s particular needs or a position

3

K.S. 60 ECAB ___ (Docket No. 08-2105, February 11, 2009); George W. Coleman, 38 ECAB 782, 788 (1987).

4

Id.

5

5 U.S.C. § 8115(a).

6

K.S., supra note 3; Floyd A. Gervais, 40 ECAB 1045, 1048 (1989). Disability is defined in the implementing
regulations as the incapacity, because of an employment-related injury to earn the wages the employee was
receiving at the time of the injury. 20 C.F.R. § 10.5(f). Once it is determined that the actual wages of a given
position represent an employee’s wage-earning capacity, the Office applies the principles enunciated in Albert C.
Shadrick, 5 ECAB 376 (1953) in order to calculate the adjustment in the employee’s compensation.

4

that is seasonal in an area where year-round employment is available.7 Wage-earning capacity
may only be based on a temporary or part-time position if the position held by the employee at
the time of injury was a temporary or part-time position.8
Office procedures direct that a wage-earning capacity determination based on actual
wages be made following 60 days of employment.9 The procedures provide for a retroactive
determination where an employee has worked for at least 60 days, the employment fairly and
reasonably represents the claimant’s wage-earning capacity and work stoppage did not occur due
to any change in the claimant’s injury-related condition.10
ANALYSIS
On appeal, appellant’s attorney alleged that the Office did not properly weigh the new
medical evidence and that Dr. Forrest’s reports were sufficiently detailed, based on a proper
factual background and well rationalized to establish a change in the nature and extent of
appellant’s injury-related condition.
Appellant has not alleged that the original wage-earning capacity determination was
erroneous or that he was vocationally rehabilitated. Instead his argument is that he has
experienced a material change in the nature and extent of his injury-related condition warranting
modification of the August 30, 1994 wage-earning capacity determination. In support of his
claim, appellant submitted reports from his attending physician, Dr. Forrest, dated February 24
and October 15, 2009 opining that appellant’s current condition was related to his accepted 1990
employment injury. Dr. Forrest found general worsening of appellant’s back and opined that the
changes he found on MRI scans were related to appellant’s 1990 employment injury. He stated,
“It is not unusual for a surgical patient such as [appellant] to develop spinal disc problems
adjacent to the surgical site and as such would be considered a natural progression of the original
injury.” This statement is the only medical reasoning offered by Dr. Forrest in support of his
opinion that appellant’s current condition is employment related rather than due to degenerative
changes or private sector employment. While the medical opinion of a physician supporting
causal relationship does not have to reduce the etiology of a disease or condition to an absolute
certainty, neither can such opinion be speculative or equivocal.11 Dr. Forrest’s statement
regarding the etiology of appellant’s current back condition is speculative. He states that it is not
unusual for a surgical patient to develop additional spinal problems, but did not offer a clear
statement of why he believed this to be the case in appellant’s situation. Dr. Forrest did not
provide any discussion of any other explanation for appellant’s condition and did not explain

7

James D. Champlain, 44 ECAB 438, 440-41(1993); Federal (FECA) Procedure Manual, Part 2 -- Claims,
Reemployment: Determining Wage-Earning Capacity, Chapter 2.814.7a(1) (July 1997).
8

Id. at Chapter 2.814.7a(1), (3) (July 1997).

9

Id. at Chapter 2.814.7c (December 1993).

10

Id. at Chapter 2.814.7e (December 1993).

11

Samuel Senkow, 50 ECAB 370 (1999).

5

why he felt that a surgery 20 years in the past would result in changes to appellant’s spine which
he found did not occur until after 2005.
For the previously listed reasons, the Board finds that Dr. Forrest’s reports are not
sufficient to meet appellant’s burden of proof and the Office properly denied modification of its
1994 wage-earning capacity determination.
CONCLUSION
The Board finds that appellant has not met his burden of proof to modify the 1994 wageearning capacity determination.
ORDER
IT IS HEREBY ORDERED THAT the March 8, 2010 decision of Office of Workers’
Compensation Programs is affirmed.
Issued: March 2, 2011
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

